         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 1 of 34



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  PENNSYLVANIA HIGHER EDUCATION
  ASSISTANCE AGENCY,                                        No. 3:18-cv-1114 (MPS)
        Plaintiff,

          v.

  JORGE L. PEREZ in his official capacity as
  Commissioner of the Connecticut Department of
  Banking,

  the CONNECTICUT DEPARTMENT OF
  BANKING,

  BETSY DEVOS in her official capacity as Secretary
  of the United States Department of Education,

  and

  the UNITED STATES DEPARTMENT OF
  EDUCATION,
         Defendants.



               RULING ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

        Plaintiff Pennsylvania Higher Education Assistance Agency (“PHEAA”) services student

loans of borrowers in Connecticut and other States. In 2018, it filed this lawsuit because it faced

conflicting demands from two sovereigns about the records it had created or maintained

concerning its Connecticut federal student loan borrowers. The Connecticut Department of

Banking (“CT DOB”) was seeking the records as part of an “examination” of PHEAA’s loan

servicing activities in Connecticut, while the United States Department of Education

(“Education”), which had hired PHEAA to service federal student loans, was instructing PHEAA

that disclosing the records to the CT DOB would violate both its contract with Education and the


                                                 1
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 2 of 34



Privacy Act, 5 U.S.C. § 552a. PHEAA sought a declaratory judgment as to whether the CT

DOB’s demands for the records are, as Education contends, preempted by federal law.

       After reviewing the cross-motions for summary judgment filed by PHEAA and

Defendants CT DOB and its Commissioner (the “State Defendants”), as well as Defendant

Education’s “Statement of Interest,” and after hearing oral argument, I conclude that the CT

DOB’s document demands are indeed preempted and grant summary judgment in favor of

PHEAA. Those demands relied on the authority of a Connecticut statute that required PHEAA to

obtain a license to service student loans in Connecticut and allowed the Commissioner to

conduct examinations of licensees. That statute conflicts with Congress’ delegation of authority

to Education in the Higher Education Act, 20 U.S.C. §§ 1087a et seq. (the “HEA”), to vet and

select its student loan servicer contractors, because it effectively allows the State to second-guess

Education’s selection of the servicers of federal student loans in Connecticut. The Supreme

Court has repeatedly struck down States’ attempts to apply licensing statutes to federal

contractors, even when those statutes otherwise fall within traditional areas of State authority,

such as consumer protection. And although the State Defendants also point to the CT DOB

Commissioner’s general authority to conduct investigations of persons under his jurisdiction to

support their document demands, they fail to cite any law or regulation, apart from the invalid

licensing statute, that brought PHEAA under the Commissioner’s jurisdiction when the demands

were made. In any event, even if the Commissioner had some residual authority over PHEAA

when the document demands were made, they would still be preempted, because PHEAA cannot

possibly comply with them while at the same time complying with Education’s interpretation of

the federal Privacy Act, by which PHEAA is bound.




                                                  2
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 3 of 34



        Finally, and contrary to my earlier ruling on a motion to dismiss in this case, I conclude

that Education and Secretary Betsy Devos (the “Federal Defendants”) have sovereign immunity

and dismiss them from this action.

I.      BACKGROUND

        I begin with a discussion of the statutory framework and the factual background. The facts

are drawn from the parties’ Local Rule 56(a) statements and are undisputed unless otherwise

indicated.

     A. Federal Student Loans & Servicers

        The records sought by the State Defendants in this case related to the Public Service Loan

Forgiveness (“PLSF”) Program. ECF No. 65-4 ¶ 12; ECF No. 67-1 ¶ 12. Under the PSLF,

student borrowers who work for a qualified public service employer and make 120 payments on

their debt may seek loan forgiveness. See 34 C.F.R. 685.219. The PSLF is a feature of the HEA’s

William D. Ford Direct Loan Program, under which Education makes loans directly to student

borrowers, who repay the loans directly to Education (“Direct Loans”). Id.; ECF No. 68-1 ¶ 1.

        Education does not service Direct Loans itself; rather, Education contracts with third-

party servicers to perform this function. ECF No. 68-1 ¶¶ 3–4. Specifically, the HEA authorizes

the Secretary of Education to enter into contracts with third parties for the servicing and

collection of Direct Loans. 20 U.S.C. § 1087f(b)(1). Those third parties include “only entities

which the Secretary determines are qualified to provide such services and will comply with the

procedures applicable to the award of such contracts.” Id. § 1087f(a)(2). In addition, such

“entities” must “have extensive and relevant experience and demonstrated effectiveness.” Id.

Further, the Secretary must “ensure that such services . . . are provided at competitive prices.” Id.

§ 1087(a)(1). The bidding process for Education’s selection of student loan servicers is also



                                                  3
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 4 of 34



governed by the Federal Acquisition Regulations, which require Education to contract only with

“responsible” contractors, i.e., contractors that “(a) [h]ave adequate financial resources to

perform the contract, or the ability to obtain them,” “(b) [are] able to comply with the required or

proposed delivery or performance schedule,” “(c) [h]ave a satisfactory performance record,” “(d)

[h]ave a satisfactory record of integrity and business ethics,” (e) “[h]ave the necessary

organization, experience, accounting and operational controls, and technical skills, or the ability

to obtain them,” and meet other requirements. 48 C.F.R. §§ 9.103-9.104.

    B. PHEAA’s Contract with Education & The Privacy Act

        In 2009, Education chose PHEAA to be one of the “entities” servicing Direct Loans and

entered into a contract with it. ECF No. 68-1 ¶ 5. The contract requires PHEAA to “maintain a

full understanding of all federal and state laws and regulations” and to “ensur[e] that all aspects

of the service continue to remain in compliance as changes occur.” ECF No. 68-1 ¶ 6. The

contract also requires PHEAA to comply with federal records management requirements,

including safeguarding records covered by the Privacy Act. Id. ¶ 7; ECF No. 65-8 at 53. As to

the records, the contract states:

        It is understood and mutually agreed that the Department of Education has exclusive
        ownership of all information stored in, retrieved, modified, and/or archived in as part of
        this service. The contractor shall have no rights in such information and no rights to such
        information shall vest on the contractor by virtue of its performance of this contract. No
        other party has the right to copy, delete, archive, or transfer such information without the
        prior express written consent of the Department of Education.

ECF No. 65-8 at 24; see also id. at 53–54 (requiring Privacy Act compliance and providing that

PHEAA “shall treat all deliverables under the contract as the property of the U.S. Government

for which [Education] shall have unlimited rights to use, dispose of, or disclose such data

contained therein as it determines to be in the public interest” and “[PHEAA] shall not retain,




                                                  4
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 5 of 34



use, sell, or disseminate copies of any deliverable that contains information covered by the

Privacy Act . . . .”).

        The Privacy Act protects from disclosure data collected by the Government regarding

individuals. Specifically, it prohibits agencies of the federal government from disclosing

records—including federal student loan records—containing information about an individual

without the individual’s consent. 5 U.S.C. § 552a(b). Among other things, the Act imposes

criminal penalties on government employees, government contractors, and employees of

government contractors for violations of its provisions. Id. § 552a(i),(m).

        The Act’s prohibition is, however, subject to exceptions, one of which, the “routine use”

exception, is pertinent to this case. The Act defines a “routine use” as “the use of [a] record for a

purpose which is compatible with the purpose for which it was collected.” 5 U.S.C. § 552a(a)(7);

see also id. § 552(b)(3). Application of this definition obviously requires an understanding of the

“purpose” for which the information was requested, and the statute leaves elaboration of “routine

uses” to each federal agency. Specifically, each agency that maintains a “system of records”—a

system from which information is retrieved by an individual’s name or similar identifying

information, id. § 552a(a)(5)—must publish in the Federal Register a notice regarding its system

of records (known as a “system of records notice” or “SORN”), including a specification of

“each routine use of the records contained in the system, including the categories of users and

purpose of such use.” Id. § 552a(e)(4). On September 2, 2016, Education published a SORN

listing routine uses it recognized, including that it “may disclose records . . . [t]o allow [it] to

make disclosures to governmental entities at the Federal, State, local, or tribal levels regarding

the practices of [Education] contractors who have been provided with access to the CSB

[Common Services for Borrowers] system (e.g., Federal Loan servicers . . . ) . . . in order to



                                                   5
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 6 of 34



permit these governmental entities to verify the contractor’s compliance with debt collection,

financial, and other applicable statutory, regulatory, or local requirements.” Privacy Act of 1974;

System of Records, 81 Fed. Reg. 60687 (Sept. 2, 2016).

    C. Connecticut’s Regulation of Student Loan Servicers

        In 2015, Connecticut adopted legislation requiring student loan servicers operating in

Connecticut to obtain a license. See 2015 Conn. Acts 15-162 (effective July 1, 2016), codified at

Conn. Gen. Stat. §§ 36a-846 to 854. The act, “aimed at curbing unfair, deceptive, and abusive

student loan debt collection practices” and codified in Title 36a as part of Connecticut’s Banking

Law, authorized the Commissioner of the CT DOB to regulate student loan servicers. ECF No. 68-

1 ¶ 8. As codified, the statute provides that “[n]o person shall act as a student loan servicer, directly

or indirectly, without first obtaining a license . . . from the commissioner [of the CT DOB].” Conn.

Gen. Stat. § 36a-847. The statute also prohibits student loan servicer licensees from defrauding or

misleading student borrowers, engaging in unfair or deceptive practices, misapplying loan

payments, or providing inaccurate information to credit bureaus. Id. § 36a-850. It further

authorizes the Commissioner “to conduct investigations and examinations” related to licensing

and—“[f]or the purposes of investigating violations or complaints arising under sections 36a-846

to 36a-854”—to “review, investigate or examine any student loan servicer licensee or person

subject to said sections.” Id. § 36a-851(a)(1)–(2).

    D. CT DOB’s Examination of PHEAA

        On May 1, 2017, PHEAA applied for a license from the CT DOB to operate as a student

loan servicer in Connecticut in accordance with Conn. Gen. Stat. § 36a-847(b). ECF No. 68-1 ¶

15. CT DOB approved PHEAA’s application on June 30, 2017. Id. ¶ 16. On November 3, 2017,

CT DOB notified PHEAA via email that it would be conducting a “limited scope examination and



                                                   6
            Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 7 of 34



requested records pertaining to [PHEAA’s] servicing of student loans by way of questionnaire.”

Id. ¶ 17. Among other things, CT DOB’s questionnaire, entitled “Student Loan Servicer

Management Questionnaire and Information Request,” sought information regarding PHEAA and

the PLSF program, including: (a) a “management chart showing the [licensed] entity’s divisions

and managers” and whether it was currently under investigation by any governmental authority;

(b) a list of complaints, including “all Connecticut complaints” with identifying information of

each complainant; (c) the number of student loan borrowers in the PSLF program and their

respective loan balances; (d) the number of borrowers that were in forbearance at the time they

were placed in PSLF with $0 payments; (e) the number of new PLSF applications approved and

denied for each of these groups; (f) the number of PLSF applications deemed incomplete for each

of these groups; and (g) the number of recertification applications received, approved, and denied.

Id. ¶ 20; ECF No. 64-7 at 6-9. CT DOB later clarified its request for borrower complaints to include

those “either filed directly with [PHEAA], through the U.S. Dept. of Education, CFPB or any other

entity starting 1/17 through October 31, 2017 regarding PSLF transfers.” ECF No. 68-1 ¶ 22.

        Education emailed PHEAA on November 7, 2017 stating that PHEAA should inform CT

DOB to contact Education directly and that PHEAA should “not release any information on

[Education] held loans.” ECF No. 65-9 at 2. On November 9, PHEAA notified CT DOB that

Education had instructed it not to release “any data or documentation related to PSLF.” ECF No.

68-1 ¶ 23. PHEAA referred CT DOB to Education for “any concerns or comments.” Id. CT DOB

“repeatedly attempted to contact [Education] via email and voicemail,” but received no response.

Id. ¶ 24.

        On December 18, 2017, CT DOB notified PHEAA that Education had failed to respond

and told PHEAA that it would “no longer initiate communications to [Education] on your behalf.”



                                                 7
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 8 of 34



Id. ¶ 25. CT DOB also reminded PHEAA that “[a]s a licensee with the Department [of Banking],

PHEAA must adhere to Connecticut’s statutory requirements governing student loan servicers . .

. . includ[ing], but not limited to, providing unrestricted access to records in connection with an

examination or investigation pursuant to Sections 36a-17 and 36a-851 of the Connecticut General

Statutes.” ECF No. 64-9 at 3 (December 18, 2017 email from CT DOB to PHEAA). CT DOB

reiterated its request for records, citing Conn. Gen. Stat. §§ 36a-17 and 36a-851, and warned that

failure to provide the information by January 5, 2018 “may result in administrative action against

PHEAA, including but not limited to suspension of your student loan servicer license in

Connecticut.” Id. In response, PHEAA offered to help coordinate communication between CT

DOB and Education. ECF No. 68-1 ¶ 26.

       On December 27, 2017, Education issued a memorandum to PHEAA entitled “Ownership

and Access to U.S. Department of Education Records and Data.” Id. ¶ 27. Education explained

that it maintained federal student loan records in a System of Records protected by the Privacy

Act, that Education owned these records, and that “any request from any third party for [Education]

records to which a contractor has access must be made directly to [Education], where it will be

evaluated for compliance with the requirements of the Privacy Act, unless the contract has

specifically provided otherwise.” Id.

       On January 11, 2018, PHEAA submitted information responsive to part of CT DOB’s

questionnaire. Id. ¶ 29. But PHEAA withheld “responsive documents [or] data that are specific to

[Federal Student Aid],” including documents and data concerning borrower complaints and

payments. Id. ¶¶ 29–30.

       Also on January 11, CT DOB participated in a call with Education and requested access to

the withheld records. Id. ¶ 31. Education recommended that CT DOB send a written request



                                                8
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 9 of 34



directly to Education and indicated that it would be “reviewed promptly.” Id. CT DOB did so on

January 12, requesting access to “all records maintained by PHEAA in its servicing of student

loans.” Id. ¶ 32. CT DOB noted in the letter that it was requesting the documents “to verify

PHEAA’s compliance with applicable statutory and regulatory requirements” and that any

information obtained “is considered confidential and protected from disclosure pursuant to Section

36a-21 of the Connecticut General Statutes.” Id. ¶ 33. Education refused to authorize access—

though it had granted access in the past—and asked CT DOB to identify how its request for access

comports with the purposes enumerated in its September 2, 2016 SORN. Id. ¶ 35. On January 24,

2018, CT DOB emailed Education explaining that “access [to the records] was necessary for the

examination of PHEAA” and CT DOB’s “examination of PHEAA is integral to PHEAA’s

continued ability to service [federal] loans in Connecticut and [is] part of the process [employed

by the CT DOB] to investigate consumer complaints and ensure that PHEAA complies with

applicable requirements and regulations.” Id. ¶ 36; ECF No. 64-12 at 2.

       Education formally denied CT DOB’s January 12 request for records on March 26, 2018.

ECF No. 68-1 ¶ 44. In its denial letter, Education stated that the records belonged to Education

and not to PHEAA, that the records were protected by the Privacy Act, and that CT DOB’s request

was not a “routine use.” ECF No. 64-15 at 2. Specifically, Education wrote that “Sections 36a-847

to 36a-854 of the Connecticut General Statutes are [not] ‘applicable statutory . . . requirements’

allowing disclosure under this routine use [as described in the September 2, 2016 SORN]” because

those “[s]tate laws regulating Direct Loan servicing are preempted by Federal law.” Id. Education

told CT DOB it could “submit a new request if you believe any other exception to the Privacy

Act’s requirements apply or another request relying on any routine use you believe is applicable




                                                9
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 10 of 34



with specification as to how the disclosure is compatible with the purpose(s) for which the

information in the record was collected.” Id. at 3.

        On March 21, 2018, CT DOB wrote to PHEAA to “formally convey [CT DOB’s] concerns

related to [its] examination [of PHEAA] and provide PHEAA with an opportunity to show

compliance with all lawful requirements for the retention of its student loan servicer license in

Connecticut.” ECF No. 64-14 at 2. It reminded PHEAA that “[s]everal Connecticut statutory

provisions require student loan servicer licensees to produce records when requested to do so by

the Commissioner in connection with an examination.” Id. at 2–3 (citing Conn. Gen. Stat. §§ 36a-

17, 36a-849, and 36a-851). The letter demanded that PHEAA respond by April 4, 2018 and warned

that, “[i]f no written response is received by that date or if the [CT DOB] finds any such response

to be insufficient, the [CT DOB] may issue an administrative action against your license.” Id. at 5.

The letter also warned that failure to produce documents “forms a basis to take other administrative

action as the [CT DOB] deems appropriate, including, but not limited to, initiation of proceedings

to order PHEAA to cease and desist and impose a civil penalty on PHEAA of up to $100,000 per

violation.” Id. at 4.

        On April 2, 2018, Education sent a letter to PHEAA, copying the CT DOB, regarding the

CT DOB’s March 21, 2018 letter. Education advised that, under PHEAA’s contract, Education

“owned the requested records” and instructed PHEAA that it was prohibited from releasing them.

ECF No. 68-1 ¶ 47; ECF No. 64-16 at 2–3. That same day, PHEAA participated in a telephone

conference with CT DOB, during which CT DOB “informed PHEAA that it would not rescind its

demand for either compliance or, in the alternative, that PHEAA provide an explanation for its

non-compliance with Connecticut law.” ECF No. 65-4 ¶ 32.




                                                 10
          Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 11 of 34



II.       PROCEDURAL HISTORY

          PHEAA filed this action on July 2, 2018, seeking a declaratory judgment as to whether CT

DOB’s demands that PHEAA produce the documents are preempted by federal law. On September

13, 2019, I granted in part the Federal Defendants’ motion to dismiss. ECF No. 59. In the surviving

counts of the Amended Complaint, PHEAA seeks declaratory judgments “as to whether” federal

law preempts Conn. Gen. Stat. §§ 36a-17, 36a-849, and 36a-851—the statutes the CT DOB cited

in its letters seeking to enforce the document demands—“under the doctrine of field preemption”

(Count Two), and “as to whether” federal law preempts those statutes “under the doctrine of

conflict preemption” (Count Three). Am. Compl., ECF No. 34 ¶¶ 87, 97. The parties filed cross-

motions for summary judgment on November 20, 2019. I held oral argument on April 14, 2020.

          In my ruling on the motion to dismiss, I dismissed PHEAA’s claims against the Federal

Defendants, but I also found that the Federal Defendants could be joined as required parties under

Fed. R. Civ. P. 19 to “bind them for purposes of res judicata.” ECF No. 59 at 31. Following that

ruling, the Federal Defendants raised a new argument in the parties’ Rule 26(f) Report concerning

their claim to sovereign immunity. ECF No. 62 at 3. I ordered the parties to provide additional

briefing on this issue, ECF No. 63, which I address below in Part IV.

III.      SUMMARY JUDGMENT MOTIONS

       A. Legal Standard

          Summary Judgment is appropriate only when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The moving party bears the burden of demonstrating that no genuine issue exists as

to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323–25 (1986). If the moving

party carries its burden, “the opposing party must come forward with specific evidence



                                                 11
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 12 of 34



demonstrating the existence of a genuine dispute of material fact.” Brown v. Eli Lilly & Co., 654

F.3d 347, 358 (2d Cir. 2011). In this case, no one has suggested that there is a triable issue of fact,

and the parties’ cross-motions for summary judgment hinge on the legal question whether CT

DOB’s document demands are preempted by federal law.

   B. Discussion

       The power of the States in our federal system is “concurrent with that of the Federal

Government, subject only to limitations imposed by the Supremacy Clause.” Tafflin v. Levitt, 493

U.S. 455, 458 (1990). The Supremacy Clause states that the “Constitution[] and the Laws of the

United States . . . shall be the supreme Law of the Land; and the Judges in every State shall be

bound thereby, any Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.” U.S. Const. art. VI, cl. 2. Under the Clause, “Congress has the power to preempt

state law.” Arizona v. United States, 567 U.S. 387, 399 (2012). “Congress may manifest its intent

to preempt state or local law explicitly, through the express language of a federal statute, or

implicitly, through the scope, structure, and purpose of the federal law.” Niagara Mohawk Power

Corp. v. Hudson River-Black River Regulating Dist., 673 F.3d 84, 95 (2d Cir. 2012).

       This case involves implied preemption rather than express preemption. Courts have

recognized two types of implied preemption: field preemption and conflict preemption. Field

preemption applies if “[t]he intent to displace state law altogether can be inferred from a

framework of [federal] regulation so pervasive . . . that Congress left no room for the States to

supplement it or where there is a federal interest . . . so dominant that the federal system will be

assumed to preclude enforcement of state laws on the same subject.” Arizona, 567 U.S. at 399

(internal quotation marks omitted; alterations in original). Conflict preemption applies if

“compliance with both federal and state regulations is a physical impossibility” (impossibility



                                                  12
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 13 of 34



preemption), or if “the challenged state law stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress” (obstacle preemption). Id. (internal

quotation marks omitted). In this case, PHEAA seeks declaratory judgments as to whether either

type of implied preemption—field preemption or conflict preemption—applies to the statutes the

CT DOB invoked in support of its document demands, i.e., Conn. Gen. Stat. §§ 36a-17, 36a-849,

and 36a-851. ECF No. 34 ¶¶ 47, 87, 97.

       “In preemption analysis, courts should assume that the historic police powers of the States

are not superseded unless that was the clear and manifest purpose of Congress.” Arizona, 567 U.S.

at 400. “This assumption is particularly strong where . . . a state or locality seeks to exercise its

police powers to protect the health and safety of its citizens.” U.S. Smokeless Tobacco Mfg. Co.

LLC v. City of New York, 708 F.3d 428, 432 (2d Cir. 2013). “Because consumer protection law is

a field traditionally regulated by the states, compelling evidence of an intention to preempt is

required in this area.” Gen. Motors Corp. v. Abrams, 897 F.2d 34, 41–42 (2d Cir. 1990); see

California v. ARC Am. Corp., 490 U.S. 93, 101 (1989) (explaining that consumer protection is a

“historic police power[] of the States” because of the “long history of state common-law and

statutory remedies against monopolies and unfair business practices”). When this presumption

against preemption applies, courts should uphold state law “if there is any ambiguity as to whether

the [state] and federal laws can coexist.” U.S. Smokeless Tobacco, 708 F.3d at 433.

       The State Defendants argue that the presumption against preemption applies in this case

since consumer protection, including regulation of student loan servicers, is a traditional state

police power. ECF No. 64-2 at 15. PHEAA and Education argue the presumption does not apply

“where, as here, a state purports to regulate federal contracts and contractors.” ECF No. 68 at 18;




                                                 13
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 14 of 34



ECF No. 70 at 11. I assume, without deciding, that the presumption does apply. Nevertheless, I

find “compelling evidence of an intention to preempt,” for the reasons discussed below.1

       1. Conflict Preemption

       Count Three of the amended complaint seeks a declaratory judgment as to whether Conn.

Gen. Stat. §§ 36a-17, 36a-849, and 36a-851 “are preempted under federal law by the doctrine of

conflict preemption.” ECF No. 34 ¶ 96; see also id. ¶ 47.2 As explained below, I find that, for

federal contractors like PHEAA, obstacle preemption bars the enforcement of the CT DOB’s

licensing authority over student loan servicers, including the authority to examine the records of

licensees set forth in Conn. Gen. Stat. §§ 36a-849 and 36a-851. I also find that the CT DOB’s

document demands were premised on its authority over licensees, rather than its general authority

over persons under its jurisdiction as set forth in Conn. Gen. Stat. § 36a-17. In any event, I find

that CT DOB cannot rely on its general authority because, at the relevant time, PHEAA was not a

person under its jurisdiction. Finally, even if CT DOB did have authority over PHEAA, its

document demands would still be preempted, because “compliance with both federal and state

[law was] a physical impossibility” for PHEAA, Arizona, 567 U.S. at 399.




1
 I find that conflict preemption applies to the challenged provisions of state law without relying
on Education’s arguments expressed in its publication, “Federal Preemption and State Regulation
of the Department of Education’s Federal Student Loan Programs and Federal Loan Servicers,”
83 Fed. Reg. 10619. Therefore, I need not determine whether Education’s interpretation of the
preemptive effect of its regulations and the HEA is entitled to Skidmore deference.
2
 Contrary to the State Defendants’ argument in their opposition brief, ECF No. 67 at 14, this is
not an “entirely new claim” raised for the first time on summary judgment. The amended
complaint explicitly seeks a declaratory judgment “as to whether [Conn. Gen. Stat. §§ 36a-17,
36a-849, and 36a-851] are preempted under federal law by the doctrine of conflict preemption.”
ECF No. 34 ¶ 96.
                                                14
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 15 of 34



            a. CT DOB’s Licensing Authority over PHEAA is Preempted

        As noted, Section 36a-847 of the Connecticut General Statutes establishes a licensing

requirement for all student loan servicers operating in the state: “No person shall act as a student

loan servicer, directly or indirectly, without first obtaining a license for its main office and for each

branch office where such business is conducted from the commissioner . . . .” Conn. Gen. Stat. §

36a-847(a)(1). Section 36a-849, which was adopted as part of the same legislation imposing the

licensing requirement and is one of the three statutes targeted by PHEAA’s preemption claim,

requires licensees to “maintain adequate records of each student education loan transaction,” and

to make such records available to the Commissioner “not later than five business days after

requested by the commissioner to do so.” Conn. Gen. Stat. § 36a-849(b). Section 36a-851, also

part of the 2015 licensing legislation for student loan servicers and also a target of the preemption

claim, authorizes the Commissioner “to conduct investigations and examinations” and provides

that, “[f]or purposes of initial licensing, license renewal, license suspension, license revocation or

termination, or general or specific inquiry or investigation to determine compliance with sections

36a-846 to 36a-854,” the Commissioner may “access, receive and use” records, including, among

others, those relating to “criminal, civil and administrative history.” Conn. Gen. Stat. § 36a-

851(a)(1). In addition, “[f]or the purposes of investigating violations or complaints arising under

sections 36a-846 to 36a-854, inclusive, or for the purposes of examination, the commissioner may

review, investigate or examine any student loan servicer licensee or person subject to said sections

as often as necessary in order to carry out the purposes of said section.” Id. § 36a-851(a)(2).

        Supreme Court precedent bars the CT DOB from applying these provisions to PHEAA’s

servicing of federal student loans under its contract with Education. In Leslie Miller, Inc. v. State

of Ark., 352 U.S. 187 (1956), the State of Arkansas convicted a construction contractor hired by



                                                   15
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 16 of 34



the federal government to build facilities at an air force base in Arkansas for failing to obtain a

contractor’s license required by Arkansas law. The Supreme Court reversed, holding that federal

bidding statutes and regulations requiring the selection of “responsible bidder[s]” for federal

contracts would be frustrated by an obligation to comply with overlapping state licensing

requirements: “Subjecting a federal contractor to the Arkansas contractor license requirements

would give the State’s licensing board a virtual power of review over the federal determination of

‘responsibility’ and would thus frustrate the expressed federal policy of selecting the lowest

responsible bidder.” Id. at 190. Similarly, in Sperry v. State of Fla. ex rel. Florida Bar, 373 U.S.

379, 385 (1963), the Court vacated a Florida state court injunction that prohibited a patent agent,

who was registered to practice before the U.S. Patent Office but not licensed as an attorney, from

engaging in activities needed to prosecute matters before the U.S. Patent Office. The Court held

that a “State may not enforce licensing requirements which, though valid in the absence of federal

regulation, give the State’s licensing board a virtual power of review over the federal determination

that a person or agency is qualified and entitled to perform certain functions, or which impose

upon the performance of activity sanctioned by federal license additional conditions not

contemplated by Congress. No State law can hinder or obstruct the free use of a license granted

under an act of Congress.” Sperry, 373 U.S. at 385; see also United States v. Town of Windsor,

Conn., 765 F.2d 16 (2d Cir. 1985) (holding that enforcement of state building permit provisions

against federal contractors would violate the Supremacy Clause and citing Leslie Miller); United

States v. Virginia, 139 F.3d 984, 989 (4th Cir. 1998) (State of Virginia could not apply its licensing

and registration requirements for private security businesses to contractors hired by FBI to perform

background checks: “[T]he Virginia regulatory scheme frustrates the objectives of the federal

procurement laws by allowing the state to ‘second-guess’ the FBI’s responsibility determination



                                                 16
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 17 of 34



and by giving the state licensing board a virtual power of review over the federal determination of

responsibility.” (internal quotation marks omitted)); Gartrell Constr. Inc. v. Aubry, 940 F.2d 437,

439 (9th Cir. 1991) (finding that impermissible “interference occurs when . . . the state requires a

contractor with the federal government to comply with its licensing laws”).3

       As in Leslie Miller and Sperry, the CT DOB’s licensing requirements for student loan

servicers overlap with Education’s own criteria for selecting its servicing contractors. As noted

above, the HEA allows only “entities which the Secretary determines are qualified to [service

federal student loans] and will comply with the procedures applicable to the award of such

contracts” to enter into contracts with Education. 20 U.S.C. § 1087f(a)(2). Further, Education must

vet each student loan servicer to ensure that it is “responsible,” meaning that it has adequate

financial resources, can handle the performance schedule, has a satisfactory record of performance

and business ethics, and meets other requirements. 48 C.F.R. § 9.103 to 9.104. Connecticut’s


3
 Though neither Leslie Miller nor Sperry use the term preemption, the logic of those cases fits the
doctrine of obstacle preemption. In Leslie Miller, the Court found the state licensing laws invalid
because they “frustrate[d] the expressed federal policy of selecting the lowest responsible bidder.”
352 U.S. at 190. In Sperry, the Court held that “[n]o State law can hinder or obstruct the free use
of a license granted under an act of Congress.” 373 U.S. at 385; see also Gartrell Const. Inc., 940
F.2d at 439 (treating Leslie Miller as a preemption case); but see Virginia, 139 F.3d at 989 n.7
(noting “disagreement over whether Leslie Miller was a preemption or an intergovernmental
immunity case” between plurality and dissenters in North Dakota v. United States, 495 U.S. 423
(1990)). But whether one characterizes Leslie Miller as a preemption case or an immunity case,
the Supreme Court has made clear that, under the Supremacy Clause, state law cannot directly
interfere with the federal Government’s selection of its contractors. See North Dakota, 495 U.S. at
440 (plurality noting that the “central lesson” of Leslie Miller is that states “may not pass
regulations which directly obstruct federal law”); id. at 454 (concurrence in part arguing that Leslie
Miller was decided on the doctrine of federal immunity, which provides that “[i]t is of the very
essence of supremacy to remove all obstacles to [federal] action within its own sphere, and so to
modify every power vested in subordinate governments, as to exempt its own operations from their
own influence” (internal quotation marks omitted)); Virginia, 139 F.3d at 989 n.7
(“[N]otwithstanding their disagreement over whether Leslie Miller was a preemption or an
intergovernmental immunity case, both the plurality and the dissenters cited Leslie Miller
approvingly and reaffirmed its holding.”).


                                                 17
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 18 of 34



licensing requirements overlap with several of these federal requirements, including the

requirements of financial responsibility and business integrity. See Conn. Gen. Stat. § 36a-

847(c)(1)-(3) (permitting CT DOB commissioner to issue a license if “[t]he applicant’s financial

condition is sound,” “[t]he applicant’s business will be conducted honestly, fairly, equitably,

carefully and efficiently,” and if the applicant’s officers, directors, trustees, and major shareholders

are “in all respects properly qualified and of good character”).4 Some of Connecticut’s

requirements appear to be more stringent than the federal criteria, raising the prospect that the CT

DOB might deny a license to a student loan servicer Education has selected using the federal

criteria. See, e.g., Conn. Gen. Stat. § 36a-847(c)(2)–(3) (permitting licensure of applicants who

will conduct business “in a manner commanding the confident and trust of the community” and

requiring “good character” from each officer, director, trustee, and major shareholder of the

company).

       Connecticut’s licensing scheme for student loan servicers thus overlaps with—and

potentially interferes with—Education’s selection process for its own contractors. Like the




4
  The version of the statute effective at the time of CT DOB’s document requests and at the time
this lawsuit was initiated provided:
        The commissioner may issue a license if the commissioner finds that . . . if the applicant
        is a corporation or association, the president, chairperson of the executive committee,
        senior officer responsible for the corporation's business and chief financial officer or any
        other person who performs similar functions as determined by the commissioner, each
        director, each trustee and each shareholder owning ten per cent or more of each class of
        the securities of such corporation is in all respects properly qualified and of good
        character.”
2015 Conn. Acts. 15-162, § 3(c)(3)(C). The statute was amended, effective October 1, 2018, to
read:
        The commissioner may issue a license if the commissioner finds that . . . [e]ach control
        person, qualified individual, branch manager and trustee of the applicant is in all respects
        properly qualified and of good character.
2018 Conn. Acts 18-173, § 85(c)(3), codified at Conn. Gen. Stat. § 36a-847(c)(3).

                                                  18
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 19 of 34



provisions struck down in the Leslie Miller line of cases, Connecticut’s requirements give the CT

DOB “a virtual power of review over the federal determination” that a student loan servicer is

“qualified and entitled” to service federal Direct Loans and impose on a federal contractor

“additional conditions not contemplated by Congress.” Sperry, 373 U.S. at 385. There is no

“ambiguity,” U.S. Smokeless Tobacco, 708 F.3d at 433; it is clear that the application of

Connecticut’s licensing scheme to federal contractors’ servicing of Direct Loans presents an

obstacle to the federal government’s ability to choose its contractors. Even applying the

presumption against preemption, therefore, the licensing scheme is preempted. Indeed, the rule of

Leslie Miller applies even when the state laws at issue are consumer protection laws—a traditional

area of state regulation. Leslie Miller and Sperry both found state licensing laws aimed at

protecting consumers invalid under the Supremacy Clause. For these reasons, I find, and the State

Defendants ultimately conceded at oral argument in this case, that the Clause bars CT DOB’s

attempt to assert licensing authority over PHEAA in connection with its servicing of federal Direct

Loans. In doing so, I join the reasoning and conclusion reached as to a similar District of Columbia

licensing scheme in a thorough opinion by Judge Friedman of the U.S. District Court for the

District of Columbia. Student Loan Servicing All. v. D.C., 351 F. Supp. 3d 26, 62 (D.D.C. 2018)

(“SLSA”) (holding that obstacle preemption, and specifically Leslie Miller and its progeny, bar a

D.C. licensing scheme as applied to student loan servicers contracting with the federal Government

to service Direct Loans).5


5
  The State Defendants submitted a Notice of Supplemental Authority on April 23, 2020,
drawing the Court’s attention to a recent Eleventh Circuit decision finding that a group of student
loan borrowers’ claims were not preempted by the HEA. Lawson-Ross v. Great Lakes Higher
Educ. Corp., No. 18-14490, 2020 WL 1815966, at *11 (11th Cir. Apr. 10, 2020). This decision
does not alter my finding of conflict preemption under the Leslie Miller line of cases. The
plaintiffs in Lawson-Ross sued a student loan servicer under the Florida Consumer Collection
Practices Act and state common law, alleging affirmative misrepresentations. The case did not

                                                19
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 20 of 34



           b. The CT DOB’s Document Demands Were Based on Its Licensing Authority

       The document demands made by the Commissioner to PHEAA in this case rested on the

Commissioner’s authority over student loan servicer licensees under Sections 36a-849 and 36a-

851 of the Connecticut General Statutes. As noted, those demands were propounded in the form

of a “Student Loan Servicer Management Questionnaire and Information Request” and sought

information about both PHEAA and its servicing of loans in the PSLF program. ECF No. 64-7.

The questionnaire referred repeatedly to the “licensed entity,” see, e.g., id. at 6, and sought, among

other things, information about whether PHEAA or its employees were the subject of criminal,

civil, or administrative actions or investigations, id. at 7–8; see also Conn. Gen. Stat. § 36a-

851(a)(1) (granting commissioner access to “criminal, civil and administrative history

information” “[f]or purposes of initial licensing, license renewal, license suspension, license

revocation or termination, or general or specific inquiry or investigation to determine compliance

with sections 36a-846 to 36a-854”). The Commissioner’s follow-up correspondence pressing for

responses to the questionnaire confirmed that it was based on PHEAA’s status as a Connecticut

student loan servicer licensee. See, e.g., ECF No. 64-9 at 3 (December 18, 2017 email from CT

DOB to PHEAA: “As a licensee with the [DOB], PHEAA must adhere to Connecticut’s statutory

requirements governing student loan servicers. . . . [F]ailure to provide such information may result

in administrative action against PHEAA, including but not limited to suspension of your student

loan servicer license in Connecticut.”); ECF No. 64-14 at 2 (March 21, 2018 letter from CT DOB

to PHEAA: “As a student loan servicer licensee, [PHEAA] is subject to the provisions set forth in

. . . Sections 36a-846 to 36a-854.”); id. at 2–3 (“Several Connecticut statutory provisions require



involve any attempt by the State of Florida to impose licensing requirements or exercise similar
authority over the student loan servicer. The case does provide support for the State Defendants’
position as to field preemption, but I do not reach that issue in this case.
                                                 20
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 21 of 34



student loan servicer licensees to produce records when requested to do so by the Commissioner

in connection with an examination”); id. at 4 (“PHEAA’s failure to produce the requested records

to date . . . causes PHEAA to be in violation of . . . the Connecticut General Statutes. Such

violations constitute grounds to revoke PHEAA’s student loan servicer license in Connecticut.”).

And although PHEAA began servicing federal Direct Loans in 2009, ECF No. 68-1 ¶ 5, there is

no evidence in the record that CT DOB ever investigated or requested documents from PHEAA

until November 2017, just a few months after it obtained a license under Connecticut’s student

loan servicer licensing scheme, which went into effect in July, 2016. See 2015 Conn. Acts 15-162

(effective July 1, 2016).

       The State Defendants argue, however, that their document demands were not based solely

on the CT DOB’s licensing authority, and point to provisions of Sections 36a-851 and 36a-17—

two of the statutes cited in their letters and targeted by PHEAA’s preemption claim—authorizing

the Commissioner to obtain documents from “persons,” in addition to “licensees.” See Conn. Gen.

Stat. § 36a-851(a)(2) (“For the purposes of investigating violations or complaints arising under

sections 36a-846 to 36a-854, inclusive, or for the purposes of examination, the commissioner may

review, investigate or examine any student loan servicer licensee or person subject to said sections

as often as necessary in order to carry out the purposes of said sections” and may “direct, subpoena

or order such person to produce” documents (emphasis added)); id. § 36a-851(d) (“The authority

of this section shall remain in effect, whether such student loan servicer licensee or person subject

to sections 36a-846 to 36a-854 . . . claims to act under any licensing or registration law of this

state, or claims to act without such authority.” (emphasis added)); id. § 36a-17 (allowing the

commissioner to “require . . . any person to . . . produce a record or file a statement in writing,

under oath, . . . as to all the facts circumstances concerning the matter to be investigated or about



                                                 21
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 22 of 34



which an action or proceeding is pending” (emphasis added)). I do not find this argument

persuasive.

        First, Section 36a-851 is part and parcel of the legislation Connecticut adopted in 2015, the

core of which was the requirement that any student loan servicer seeking to operate in Connecticut

apply to the Commissioner for a license. See 2015 Conn. Acts 15-162 (“An Act Concerning A

Student Loan Bill of Rights,” setting forth all of the provisions now codified at Conn. Gen. Stat.

§§ 36a-846 to 854); Conn. Gen. Stat. § 36a-847 (imposing licensing requirement and specifying

application criteria and content). Thus, references to “persons” in Section 36a-851 are qualified by

the Commissioner’s authority over student loan servicers under the Act, authority that stems from

the licensing requirement: The Commissioner may “investigate or examine any student loan

servicer licensee or person subject to . . . sections [36a-846 to 36a-854],” and he may do so “[f]or

the purposes of investigating violations or complaints arising under” those sections, “or for the

purposes of examination.” Conn. Gen. Stat. § 36a-851(a)(2) (emphasis added). The only “persons”

“subject to” sections 36a-846 to 36a-854 who are not licensed student loan servicers are (1) those

who are applying to become licensed student loan servicers, Conn. Gen. Stat. § 36a-847 (stating

that “[n]o person shall act as a student loan servicer . . . without first obtaining a license”); (2)

those who are acting as student loan servicers while claiming not to be subject to “any licensing

or registration law of this state,” i.e., student loan servicers who are required to be licensed but are

not, id. § 36a-851(d); see also id. § 36a-850 (“No person who is required to be licensed and who

is subject to the provisions of sections 36a-846 to 36a-854 . . . shall” defraud or mislead borrowers

or engage in unfair or deceptive practices); (3) those who exercise control over a licensee, Conn.

Gen. Stat. §§ 36a-847 (imposing requirements on “control person[s]”); id. §§ 36a-846 & 36a-485

(defining “control person” as “an individual that directly or indirectly exercises control over



                                                  22
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 23 of 34



another person”); (4) those who submit information to the computerized information system

regarding licensees, Conn. Gen. Stat. § 36a-848(e); and (5) those who are agents or employees of

a licensee, Conn. Gen. Stat. § 36a-852 (allowing license revocations for violations by agents,

employees and others associated with a licensee). This list makes clear that the Commissioner’s

authority over “persons” set forth in Section 36a-851 is aimed at reinforcing the licensing

requirement and making it effective, for example, by ensuring that persons associated with

licensees are also subject to regulation. Section 36a-851 thus does not grant the Commissioner

authority over “persons” independent of his licensing authority over student loan servicers and

would grant him no authority over PHEAA in the absence of the licensing requirement. Because

the CT DOB cannot constitutionally exercise licensing authority over PHEAA in its servicing of

Direct Loans, PHEAA is not a “person subject to” the provisions of Sections 36a-846 to 36a-854

for purposes of the document demands.6

       Second, while the third statute at issue, Section 36a-17, was not part of the 2015

Connecticut legislation and sets forth more general authority of the Commissioner, its

authorization to obtain documents from “persons” similarly refers to persons within the

jurisdiction of the Commissioner. Read in context, the language on which the State Defendants




6
  This means not only that the CT DOB cannot take action against PHEAA’s license as a result
of its failure to comply with the document demands but also that it cannot obtain a cease and
desist order or civil penalties against PHEAA—as it also threatened to do in its March 21, 2018
letter—for PHEAA’s performance of its Direct Loan servicing activities in Connecticut. See
Sperry, 373 U.S. at 385 (state may not “impose upon the performance of activity sanctioned by
federal license additional conditions not contemplated by Congress” and “[n]o state law can
hinder or obstruct the free use of a license granted under an act of Congress.”). Ordering PHEAA
to cease and desist its Direct Loan servicing activities or imposing prohibitive monetary penalties
against it for conducting those activities would interfere with Education’s selection of PHEAA as
a federal student loan servicer in the same way revoking its license would. Thus, the CT DOB’s
authority to obtain a cease and desist order or civil penalties against PHEAA for failing to
comply with the document demands is likewise preempted.
                                                23
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 24 of 34



rely—permitting the Commissioner to “require . . . any person to . . . produce a record”—makes

clear that he may do so only in “carry[ing] out . . . [his] duties” and only within the context of

“investigations or examinations concerning any person subject to the jurisdiction of the

commissioner.” Conn. Gen. Stat. § 36a-17(a). The State Defendants point to nothing in the

Banking Law that would have brought PHEAA within the jurisdiction of the Commissioner absent

the licensing scheme set forth in Sections 36a-846 to 36a-854, which I have found to be

unconstitutional as applied to PHEAA’s servicing of Direct Loans. Further, the only enforcement

mechanism referred to in Section 36a-17 for entities not subject to the Commissioner’s licensing

authority is a subpoena. See Conn. Gen. Stat. § 36a-17(c),(f). In this case, as discussed above, the

Commissioner issued a “questionnaire” to PHEAA as its licensee, rather than a subpoena,

confirming that - citations in his correspondence notwithstanding – he was not relying on the

general authority of Section 36a-17 in making the document demands.

       In addition, it appears that, by its own terms, Section 36a-17 did not apply to student loan

servicers at the time the CT DOB issued its document demands to PHEAA. As noted, Section 36a-

17 refers to “person[s] subject to the jurisdiction of the Commissioner.” Apart from specific grants

of jurisdiction within the Banking Law, such as the licensing scheme for student loan servicers,

the jurisdiction of the Commissioner is generally defined in Conn. Gen. Stat. § 36a-1, which lists

the types of businesses to which the Banking Law, Title 36a, applies. That list now includes

“student loan servicers,” Conn. Gen. Stat. § 36a-1, but that term was added to the statute only in

2018, 2018 Conn. Acts. 18-173, § 1 (Reg. Sess.), and became effective October 1, 2018—almost

a year after CT DOB first requested documents from PHEAA and three months after PHEAA filed

this lawsuit. See 2015 Conn. Acts 15-162 (Reg. Sess.); 2017 Conn. Acts 17-233 (Reg. Sess.)

(amending some provisions of §§ 36a-846 to 36a-850); see also Office of Legis. Research, Public



                                                24
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 25 of 34



Act Summary: PA 18-173 at 1, https://www.cga.ct.gov/2018/SUM/pdf/2018SUM00173-R02HB-

05490-SUM.pdf (“This act [PA 18-173] generally expands the banking commissioner’s statutory

authority . . . . [It] extends many of his existing powers over certain mortgage-related licensees . .

. including investigatory power, to include . . . student loan servicers.”). When CT DOB sought

the documents from PHEAA, the Banking Law was not generally applicable to student loan

servicers and, apart from the licensing provisions I have found unconstitutional as applied to

PHEAA’s servicing of Direct Loans, PHEAA was not a “person subject to the jurisdiction of the

commissioner” under Section 36a-17.

       Thus, even if this case were about the outer limits of the CT DOB commissioner’s

authority—as opposed to the lawfulness of CT DOB’s actual attempts to compel the production

of documents from PHEAA, which relied on its licensing authority—I would find that CT DOB

lacked the authority to compel production of the documents it sought in the absence of the licensing

requirement. And because the licensing requirement is preempted, CT DOB did not have authority

during the relevant time period to demand documents under §§ 36a-17, 36a-849, or 36a-851.7

           c. Impossibility Preemption Also Applies

       Even if the CT DOB did have investigative authority over PHEAA, independent of its

licensing regime, its document demands would still be preempted, because PHEAA could not have

complied with them without running afoul of federal law. For this reason, I also agree with PHEAA

and Education that impossibility preemption bars the portions of CT DOB’s demands that sought




7
  I need not and do not decide in this case whether the Commissioner or some other state agency,
such as the Office of the Attorney General, could subpoena documents from PHEAA related to
its servicing of Direct Loans as part of an investigation of, say, fraud or unfair business practices.
I decide only that the authority the Commissioner sought to exercise here is preempted by federal
law.
                                                 25
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 26 of 34



documents and information protected by the Privacy Act, since “compliance with both federal and

state regulations [wa]s a physical impossibility” for PHEAA. Arizona, 567 U.S. at 399.

       The State Defendants argue that disclosure of the records sought by their document

demands was a “routine use” under the Privacy Act, and they point to one of the routine uses

specified by Education in its September 2, 2016 SORN, which allows Education “to make

disclosures to governmental entities at the Federal, State, local, or tribal levels regarding the

practices of [Education] contractors . . . (e.g., Federal Loan servicers . . . ) with regards to all

aspects of loans and grants made under title IV of the HEA, in order to permit these governmental

entities to verify the contractor’s compliance with debt collection, financial, and other applicable

statutory, regulatory, or local requirements.” 81 Fed. Reg. 60687, ECF No. 64-13 at 6. Education

took a different view, however, asserting in its March 26, 2018 response to CT DOB’s request for

the records that “Education does not agree that Sections 36a-847 to 36a-854 of the Connecticut

General Statutes are ‘applicable statutory . . . requirements’ allowing disclosure under this routine

use,” because “[s]tate laws regulating Direct Loan servicing are preempted by Federal law” and

because “your request . . . does not indicate how the disclosure is compatible with the purposes for

which the information in the record was collected.” ECF No. 64-15 at 2–3.8

       Both the Privacy Act and the SORN suggest that Education has substantial discretion in

defining and applying “routine uses.” 5 U.S.C. § 552a(e)(4)(D) (requiring each agency to publish

“each routine use of the records contained in the system [of records maintained by the agency],



8
 During oral argument, the State Defendants pointed out that the rationale that the requested
disclosure was not a “routine use” because “state laws regulating Direct Loan servicing are
preempted” merely repeats Education’s preemption arguments and does not constitute an
independent ground for withholding the documents under the Privacy Act. This may be so, but as
discussed below, PHEAA was nonetheless bound by Education’s Privacy Act determination, and
nothing more was required for PHEAA successfully to invoke the doctrine of impossibility
preemption.
                                                 26
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 27 of 34



including the categories of users and purpose of such use”); 81 Fed. Reg. 60686 (September 2,

2016 SORN stating that “disclosures [of information covered by a routine use] may be made on a

case-by-case basis” and that “[t]he Department may disclose records” for each routine use

described in the notice); see also U.S. Postal Service v. National Ass’n of Letter Carriers, AFL-

CIO, 9 F.3d 138, 143 (D.C. Cir. 1993) (“We should bear in mind that the routine use exception to

the Privacy Act, assuming the proposed use is compatible with the purpose for which the

information is collected, is in the control of the government agency. The agency has a measure of

discretion in publishing routine uses.”). In any event, the State Defendants have not formally

challenged Education’s determination that its document demands do not constitute a “routine use”

by, for example, suing under the Freedom of Information Act. See U.S. Dept. of Defense v. Fed.

Labor Relations Authority, 510 U.S. 487, 491 (1994) (noting that Privacy Act “does not bar

disclosure of information if disclosure would be required under” Freedom of Information Act).

And given both Education’s determination that the documents relating to federal Direct Loan

borrowers could not be disclosed and the contractual provisions by which PHEAA acknowledged

Education’s ownership and control over the documents, PHEAA had no more right to disclose the

documents than an employee of the Department of Education would have had. See 5 U.S.C. §

552a(m) (treating government contractor and employees of such contractors as employees of the

agency for purposes of the criminal sanctions for violations of the Privacy Act set forth in Section

552a(i)).9 Indeed, at oral argument, the State Defendants conceded that PHEAA was bound by


9
  PHEAA itself had no obligation to challenge or to ask Education to reconsider its refusal to
disclose the records in order to invoke impossibility preemption. PLIVA, Inc. v. Mensing, 564
U.S. 604, 620–21 (2011) (generic drug manufacturers not required to ask FDA for help in
changing brand-name label that conflicted with state law to avoid the conflict: “We can often
imagine that a third party or the Federal Government might do something that makes it lawful for
a private party to accomplish under federal law what state law requires of it. In these cases, it is
certainly possible that, had the Manufacturers asked the FDA for help, they might have

                                                27
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 28 of 34



Education’s decision not to authorize disclosure of the records, and that PHEAA thus could not

have complied with both Education’s interpretation of the Privacy Act and the CT DOB’s

document demands. That suffices to support a finding of impossibility preemption. Crosby v. Nat’l

Foreign Trade Council, 530 U.S. 363, 372 (2000) (Impossibility preemption applies “where it is

impossible for a private party to comply with both state and federal law.” (emphasis supplied)). 10

       The State Defendants cite three cases to argue that Education cannot “prevent PHEAA

from complying with a statutory records request from Connecticut DOB,” but each case is

distinguishable. ECF No. 64-2 at 28. In the first, the court held that student loan servicers could

not invoke the Privacy Act to block the production of records sought in discovery under the Federal

Rules of Civil Procedure, noting that the Privacy Act itself contains an exception for documents

compelled by court orders. Consumer Fin. Prot. Bureau v. Navient Corp., No. 3:17-CV-101, 2018

WL 3824367, at *2 (M.D. Pa. Aug. 10, 2018) (citing 5 U.S.C. § 552a(b)(11) (providing exception

allowing disclosure “pursuant to the order of a court of competent jurisdiction”)). The next two

cases did not involve records protected by the Privacy Act. In In re Bankers Tr. Co., 61 F.3d 465,

470 (6th Cir. 1995), the court found that, in a conflict between discovery rules in the Federal Rules

of Civil Procedure and regulations of the Federal Reserve Board aimed at protecting from

disclosure “confidential supervisory information,” the discovery rules prevailed. The court found

that the Board’s regulations were promulgated under a “a general housekeeping statute” that did




eventually been able to strengthen their warning label . . . . If these conjectures suffice to prevent
federal and state law from conflicting for Supremacy Clause purposes, it is unclear when, outside
of express pre-emption, the Supremacy Clause would have any force.” (footnote omitted)).
10
  Contrary to the State Defendants’ argument that PHEAA could have complied with both
federal and state law by disclosing redacted or deidentified versions of the requested documents,
ECF No. 67 at 25, the State Defendants have not pointed to any evidence that CT DOB ever
requested or would have accepted redacted versions of the documents.
                                                 28
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 29 of 34



“not provide ‘substantive’ rules regulating disclosure of government information” and did “not

give it the power promulgate regulations in direct contravention of the Federal Rules of Civil

Procedure.” 61 F.3d at 470. This case does not help the State Defendants, both because it involved

a conflict between two sets of federal rules—and thus raised no federal preemption issue—and

because the Privacy Act does indeed “provide substantive rules regulating disclosure of

government information.” The third case is similar, except that it involved a determination that

state discovery rules prevailed in a conflict with “housekeeping regulations” of another bank

regulator, the Office of the Comptroller of the Currency, but the court stayed its order to give the

OCC an opportunity to “make its case why a different conclusion is warranted.” Bank of Am., N.A.

v. BDO Seidman, LLP, No. 061705BLS1, 2007 WL 4357801, at *3–4 (Mass. Super. Nov. 26,

2007) (citing In re Bankers Trust Co.). Here, of course, Education has appeared and reiterated its

view that disclosure of the records sought by the State Defendants is barred by the Privacy Act.

Further, the “housekeeping regulations” at issue in BDO Seidman were not, unlike the Privacy

Act, “substantive rules regulating disclosure of government information.” In Re Bankers Tr. Co.,

61 F.3d at 470. BDO Seidman thus does not suggest that CT DOB’s document demands would

trump the broad, substantive non-disclosure rule set forth in the Privacy Act 5 U.S.C. § 552a(b)

(“[n]o agency shall disclose any record which is contained in a system of records” without the

individual’s consent unless an exception applies), especially outside the context of litigation.

       For these reasons, I find that impossibility preemption also prohibits any attempt by CT

DOB to enforce its document demands.

       2. Field Preemption

       Because I find that conflict preemption applies—under both obstacle preemption based on

the Leslie Miller line of cases and impossibility preemption—and adequately addresses the



                                                 29
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 30 of 34



predicament PHEAA faced in responding to the document demands that precipitated this lawsuit,

I need not address whether field preemption also applies. Therefore, Count Two of the Amended

Complaint, seeking a declaratory judgment as to whether the Connecticut statutes are preempted

under the doctrine of field preemption, is dismissed as moot.

       3. Intergovernmental Immunity

       In its Statement of Interest, Education argues that Connecticut’s licensing scheme is barred

by the intergovernmental immunity doctrine. ECF No. 70 at 14–19. Because I find that the State

Defendants’ document demands are preempted, I need not address Education’s arguments

regarding intergovernmental immunity.

IV.    SOVEREIGN IMMUNITY

       In my previous ruling on the motion to dismiss, I dismissed all of PHEAA’s claims against

the Federal Defendants but found that sovereign immunity did not bar joinder of the Federal

Defendants under Rule 19 to “bind them for purposes of res judicata,” since “Section 702 of the

APA waives the federal government’s sovereign immunity in actions for non-monetary relief

against an agency or officer thereof brought under the general federal question jurisdictional

statute.” ECF No. 59 at 28, 31. Following that ruling, the Federal Defendants argued that Section

702 of the APA waives sovereign immunity only for “[a]n action in a court of the United States

seeking relief other than money damages and stating a claim that an agency or an officer or

employee thereof acted or failed to act in an official capacity or under color of legal authority.”

ECF No. 62 at 3 (quoting 5 U.S.C. § 702) (emphasis supplied). Since PHEAA’s amended

complaint did not state a claim against them, the Federal Defendants argued, the APA waiver did

not apply. I ordered PHEAA and the Federal Defendants to provide additional briefing on whether

sovereign immunity required dismissal of the Federal Defendants.



                                                30
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 31 of 34



       After reviewing these additional briefs, ECF Nos. 66 and 69, I agree with the Federal

Defendants that they should be dismissed from this suit entirely based on sovereign immunity. The

plain language of § 702 of the APA waives immunity for actions “stating a claim” against an

agency or an officer or employee of the federal government. This language is not ambiguous, but

even if it were, “[a]ny ambiguities in the statutory language are to be construed in favor of

immunity.” F.A.A. v. Cooper, 566 U.S. 284, 290 (2012). My conclusion that PHEAA’s amended

complaint does not state a claim against the Federal Defendants therefore negates § 702’s waiver

of sovereign immunity.

       A plaintiff in a suit against the federal government “bears the burden of establishing that

her claims fall within an applicable waiver.” Makarova v. United States, 201 F.3d 110, 113 (2d

Cir. 2000). PHEAA argues that its request for declaratory relief—which, as to the Federal

Defendants, sought (as alternative relief) a declaration that “the Federal Defendants’ prohibition

on PHEAA’s production of the Documents [to CT DOB] is not proper,” ECF No. 34 at 23—

satisfies the “claim” requirement of § 702, relying primarily on the Ninth Circuit case, EEOC v.

Peabody W. Coal Co., 610 F.3d 1070 (9th Cir. 2010). ECF No. 66 at 6. I agree with the Federal

Defendants, however, that Peabody is distinguishable because the court in that case had not already

dismissed all claims against the Secretary of the Interior. In Peabody, the court held that if either

defendant, Peabody Western Coal or the Navajo Nation, were itself enjoined from enforcing an

employment preference provision for members of the Navajo Nation under coal mining leases

approved by the Secretary, then either defendant could “assert a claim against the Secretary

requesting injunctive or declaratory relief” to prevent the Secretary from enforcing the preference

provision in the leases. 610 F.3d at 1086. The court “therefore conclude[d] that neither Peabody

nor the Nation is barred by sovereign immunity from bringing a third-party complaint seeking



                                                 31
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 32 of 34



prospective relief against the Secretary under Rule 14(a).” Id.; see Fed. R. Civ. P. 14(a)(1)

(allowing a defendant to “serve a summons and complaint on a nonparty who is or may be liable

to it for all or part of the claim against it”). The Peabody court concluded that the waiver in § 702

would apply because the third-party complaint would state a claim against the Secretary seeking

to prevent the Secretary from taking action that would contravene the defendants’ obligations

under any injunction. Here, by contrast, I have already held that PHEAA’s amended complaint

does not state any claims against the Federal Defendants. PHEAA also relies on O’Leary v.

Moyer’s Landfill, Inc., but the court in that case did not address the “action . . . stating a claim”

language in Section 702 and did not find that the receiver failed to state a claim against the EPA.

677 F. Supp. 807 (E.D. Pa. 1988). In fact, the court noted that the receiver likely could file a

“citizen suit against EPA under section 6972(a)(1)(A), . . . provid[ing] an alternate, wholly

independent, potential basis for this court’s jurisdiction to join EPA.” Id. at 816 n.5. Neither of

these cases convinces me that the § 702 waiver is applicable in this case, which does not state any

claim against the Federal Defendants.

       In the alternative, PHEAA argues that joining the Federal Defendants under Rule 19 for

the purpose of res judicata does not constitute a suit against the sovereign and, so, does not infringe

sovereign immunity. This argument is unconvincing. As PHEAA acknowledges, “a suit is against

the sovereign . . . if the effect of the judgment would be to restrain the Government from acting,

or to compel it to act.” Dugan v. Rank, 372 U.S. 609, 620 (1963). The purpose of joining the

Federal Defendants was to “bind them for purposes of res judicata, preclude them from bringing a

collateral challenge to the judgment, and furnish a preclusion defense to PHEAA in any lawsuit

by Education to terminate the contract.” ECF No. 59 at 27. If the Federal Defendants remain parties




                                                  32
         Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 33 of 34



to this action, the effect of the judgment would be to restrain the Government from certain

actions—from bringing a collateral challenge to the judgment, for instance.

         Because this action seeks to bind the Federal Defendants to my ruling on the motions for

summary judgment and because the § 702 waiver does not apply, I find that the Federal Defendants

are entitled to sovereign immunity. Therefore, the Federal Defendants are dismissed from this

action, and I vacate the portion of my previous ruling joining them under Rule 19, ECF No. 59 at

22–32.

         Given my finding of conflict preemption, Education is unlikely to take any adverse action

against PHEEA as a result of CT DOB’s document demands. Nevertheless, I note that PHEAA

would have other remedies if Education did terminate its contract or take other “regulatory,

disciplinary, or retaliatory action,” as PHEAA feared when it filed this action. ECF No. 34 ¶ 87.

As explained in my previous ruling on the motion to dismiss, the Court of Federal Claims would

have jurisdiction over any cause of action arising from PHEAA’s contract with Education, and the

rights asserted by PHEAA and the relief it sought against the Federal Defendants in this case

ultimately stemmed from that contract. Thus, it is not that PHEAA would lack a legal remedy

against the Federal Defendants if the need arose (or if my preemption ruling is reversed); it is just

that that remedy would lie in a different court.

V.       CONCLUSION

         For all the foregoing reasons, the State Defendants’ motion for summary judgment, ECF

No. 64, is DENIED. PHEAA’s motion for summary judgment, ECF No. 65, is GRANTED. The

Clerk is directed to enter judgment for PHEAA on Count Three of the Amended Complaint

because federal law preempts the CT DOB’s licensing authority over PHEAA’s servicing of Direct

Loans and the State Defendants’ document demands made in reliance on that authority. The State



                                                   33
        Case 3:18-cv-01114-MPS Document 78 Filed 04/30/20 Page 34 of 34



Defendants are hereby enjoined from enforcing their document demands and from requiring

PHEAA to submit to their licensing authority. In addition, the Federal Defendants are DISMISSED

from this action. The portion of my prior ruling, ECF No. 59, joining them under Rule 19 is hereby

VACATED.

       The Clerk is directed to close this case.

       IT IS SO ORDERED.

                                                                  /s/
                                                            Michael P. Shea, U.S.D.J.
Dated: Hartford, Connecticut
       April 30, 2020




                                                   34
